DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “that then executed by a hardware-based processing system, is configurable to cause:” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 20170308666 A1) in view of Lee et al. (“Evaluation of Production Serverless Computing Environments” July, 2018).
Regarding claim 1, Thomson et al. (US 20170308666 A1) discloses the following features, and features deemed not to be disclosed by Thomsom are 
a computer-implemented data collection and processing method implemented using a , at least by (paragraph [0034] which describes cross platform system (e.g. a computer-implemented… architecture) collecting multiple types of data that is processed by deep learning methods to provide health and behavior modification insights to a user (e.g. generating personalized dietary and health advice or recommendations)
the method comprising: collecting and aggregating data from a plurality of different sources in a storage module, wherein the data comprises different types or forms of data, at least by (paragraph [0031, 0034-0043] which discloses receiving multiple types of data from different devices, paragraph [0035] further describes the data being sent to 
continuously processing each of the different types or forms of data in a manner that is agnostic of its source, by converting the different types or forms of data to a standardized structured format that is compatible with the health and nutrition platform, at least by (paragraph [0034-0043] describes a data exchange platform that allows data to be gather over time at the cloud server where the data is from multiple devices and sensors of the devices of different types (e.g. continuously processing each of the different types or forms of data in a manner that is agnostic of its source), because the data received is further shown to be processed and analyzed by the disclosed system it would imply that the different types/forms of data must be converted into a standardized structured format that is compatible with the system for the data to be processed and analyzed.)
analyzing the data that has been converted to the standardized structured format, using in part information from the health and nutrition platform, at least by (paragraph [0026-0027, 0074-0077] which describes using data collected from the devices for further analysis by determining correlations between the data for recommendations)
and generating personalized dietary and health advice or recommendations for each of  at least by (paragraph [0026-0028, 0032, 0043, 0060] further describes the generated personalized dietary and health advice or recommendations for the user.)
Thomson fails to describe (a) serverless architecture and (b) a system that serves a plurality of users.
However, Lee et al. discloses the above limitation (a) serverless architecture (at least by Abst, which describes serverless computing platform such as Amazon Lambda).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lee which describes a serverless architecture within the cloud infrastructure into the teaching of Thomson which already describes a cloud infrastructure because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a more scalable and cost-efficient system as taught by Lee, see Abst).
As per claim 2, claim 1 is incorporated and Thomson further describes:
wherein the different types or forms of data comprise structured data and unstructured data, at least by (paragraph [0032-0052, 0066, 0067] which describes both structured data and unstructured data)
As per claim 3, claim 1 is incorporated and Thomson further describes:
wherein the data comprises food, health or nutritional data that is specific to a plurality of individual users, at least by (paragraph [0066] “the food consumption data may be a text description provided by the user…nutrition data for the food items eaten may also be received and/or determined based on the food consumption data. For example, a food item may be identified so that the ingredients are known. Or the characteristics associated with the food item (e.g., calories and nutritional information) may be found in a food database”)
As per claim 4, claim 1 is incorporated and Thomson further describes:
wherein the standardized structured data is analyzed using one or more machine learning models comprising: one or more artificial neural networks; one or more regression models; one or more decision tree models; one or more support vector machines; one or more Bayesian networks; one or more probabilistic machine learning models; one or more Gaussian processing models; one or more Hidden Markov models; and one or more deep learning networks, at least by (paragraph [0062, 077-0081] which describes machine learning and recommendations process as such would include one or more machine learning models recited)
As per claim 17, claim 1 is incorporated and Thomson further describes:
wherein a portion of the stored data comprises a plurality of images captured using one or more imaging devices, wherein a selected lambda function is executed on the portion of the stored data, to detect whether any of the plurality of images comprises one or more food images that are to be analyzed for their nutritional contents, at least by (paragraph [0066] “The food consumption data may also be, for example, an image of the food item or an image of the receipt if the food items are listed. Or the food consumption data may be an image of a bar code of the food package. The image(s) may be captured using, for example, the camera function on an electronic device. The nutrition data for the food items eaten may also be received and/or determined based on the food consumption data. For example, a food item may be identified so that the ingredients are known. Or the characteristics associated with the food item (e.g., calories and nutritional information) may be found in a food database.”)
As per claim 18, claim 17 is incorporated and Thomson further describes:
wherein the one or more food images are associated with timestamps and geolocations, thereby enabling temporal and spatial tracking of a user's food intake, wherein the temporal and spatial tracking of the user's food intake comprises predicting a time of consumption of a meal or a content of a meal, at least by (paragraph [0066] “food consumption data at specified times of day. For example, the food consumption data may be a text description provided by the user, such as a name of a restaurant, a type of food (e.g., a vegetable type, a seafood type, a meat type), and a common menu name (e.g., shrimp tacos), or a specific name associated with the food item may be entered. Various embodiments may use location information to identify the restaurant… image(s) may be captured using, for example, the camera function on an electronic device.”
Claims 19 and 20 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a system as such they are rejected for the same reasons as applied hereinabove. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Lee further in view of Gilley et al. (US 20170093700 A1).
As per claim 5, claim 1 is incorporated and however Thomson fails to describe:
wherein the data is collected and aggregated from the plurality of different sources through a plurality of Application Programming Interfaces (APIs).
Gilley et al. (US 20170093700 A1) discloses the above limitation at least by (paragraph [0022] which describes a platform for receiving data from disparate data sources through corresponding data service exchange (DSE), and further paragraphs [0097, 0138] describes specific API corresponding to application adapters for particular application program or DSE that interfaces with the different sources to retrieve corresponding data.).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Gilley, which utilizes APIs to interface with plurality of disparate data sources for receiving data from disparate data sources, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to APIs and tokens to provide a more secure and reliable exchange with the different sources as taught by Gilley, see Abst and para. 0097, 138).
As per claim 6, claim 5 is incorporated and however Thomson fails to describe:
further comprising: communicating with the plurality of APIs via a token module associated with one or more different entities, wherein the data from the plurality of APIs is collected and aggregated using a retrieving module, wherein the retrieving module is decoupled from and independent of the token module.
However, Gilley et al. (US 20170093700 A1) discloses the above limitation at least by (paragraph [0146 and 0159] which describes the how each DSE uses a corresponding API and tokens to authenticate and communicate with respective entities or sources and further has 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Gilley, which utilizes APIs to interface with plurality of disparate data sources for receiving data from disparate data sources, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to APIs and tokens to  provide a more secure and reliable exchange with the different sources as taught by Gilley, see Abst and para. 0097, 138).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson, Lee and Gilley further in view of Feinberg et al. (US 20210184852 A1)
As per claim 7, claim 6 is incorporated and however Thomson fails to describe:
wherein the token module is configured to refresh existing tokens and provide notification updates about token changes, and wherein each time a new token is generated, the new token is separately duplicated in the retrieving module, in addition to being stored in the token module.
However, Feinberg et al. (US 20210184852 A1) discloses the above limitation at least by (paragraph [0112] which describes the notification of new GUTD (token) information, and paragraph [0096] further describes duplicating the updated token in the in memory copy and paragraph [0106] also stores and maintains the GUID/token values)
Feinberg, which further describes how tokens are managed to provide authentication between devices into Gilley, which utilizes APIs to interface with plurality of disparate data sources for receiving data from disparate data sources, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to APIs and tokens to provide a more secure and reliable exchange with the different sources as taught by Feinberg, see para. [0006] and Gilley, see Abst and para. 0097, 138).

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Lee further in view of ZIMMERMAN et al. (WO 2016138067 A1).
As per claim 8, claim 1 is incorporated and however Thomson fails to describe:
wherein the storage module is configured to verify, check and remove duplicate data, reduce the data by consolidating selected types of data, and to persist the data in batches.
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00424] which describes cleansing data by de-duplication (e.g. remove duplicate data), development of consistent identifiers for the same application, and normalization of information that is presented differently in different protocols (e.g. verify, check), paragraph [00450] discloses consolidated reports (e.g. reduce the data by consolidating selected types of 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to data retrieval and classification, security, ETL techniques to provide an organized, reliable and secure storage, as taught by ZIMMERMAN, see para. 0012.
As per claim 9, claim 1 is incorporated and however Thomson fails to describe:
wherein the collecting and aggregating of the data comprises storing the data in a plurality of streams.
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00167-00169] describes the ability to process the incoming raw data and aggregate, normalize and enrich the data into plurality of streams)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different ZIMMERMAN, see para. 0012.
As per claim 10, claim 9 is incorporated and however Thomson fails to describe:
wherein the processing of the data further comprises executing lambda functions on the data stored in the plurality of streams, upon occurrence of different conditions.
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00167-00169] describes the ability to process the incoming raw data and aggregate, normalize and enrich the data into plurality of streams, paragraph [00590] further describes lambda triggers (functions) that filters, normalizes, augments, and/or enriches the into data sets and partitions (streams), such lambda triggers incorporates the occurrence of different conditions)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to data retrieval and classification, security, ETL techniques to provide an organized, reliable and secure storage, as taught by ZIMMERMAN, see para. 0012.
As per claim 11, claim 10 is incorporated and however Thomson fails to describe:
wherein the lambda functions are executed only when the data is collected and stored in the plurality of streams, and wherein the executing of the lambda functions on the stored data is configured to channel and transfer each row of data to a relevant stream from the plurality of streams.
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00590] further describes lambda triggers (functions) that filters, normalizes, augments, and/or enriches the data (row) into datasets and partitions (channel/streams))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to data retrieval and classification, security, ETL techniques to provide an organized, reliable and secure storage, as taught by ZIMMERMAN, see para. 0012.
As per claim 12, claim 11 is incorporated and however Thomson fails to describe:
wherein the data is advanced along a data pipeline by cascading from one stream to another stream of the plurality of streams.
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00167-0173] describes data processing pipeline topology that passes the data stream from one processing queue to the next (e.g. cascading from one stream to another stream of the plurality of streams))
ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to data retrieval and classification, security, ETL techniques to provide an organized, reliable and secure storage, as taught by ZIMMERMAN, see para. 0012.
As per claim 13, claim 9 is incorporated and however Thomson fails to describe:
where each of the plurality of streams has a retention policy defining a time frame in which the data is stored in each stream.
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00200, 00314-00319] which describes retention policies for the data streams)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to data retrieval and classification, security, ETL techniques to provide an organized, reliable and secure storage, as taught by ZIMMERMAN, see para. 0012.
As per claim 14, claim 9 is incorporated and Thomson describe:
at least by (paragraph [0066] “the food consumption data may be a text description provided by the user…nutrition data for the food items eaten may also be received and/or determined based on the food consumption data. For example, a food item may be identified so that the ingredients are known. Or the characteristics associated with the food item (e.g., calories and nutritional information) may be found in a food database”)
But Thomson fails to describes: wherein the plurality of streams comprises a plurality of shards, and each shard comprises a string of data records that (1) enter into a queue and (2) exit the queue upon expiration of the retention policy,
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00166] describes shard of raw data being place in a queue and paragraph [00170] describes de-queueing the data and paragraph [00200] further describes purging such data based on reaching a predefined age or based on other data retention policies)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art ZIMMERMAN, see para. 0012.
As per claim 15, claim 14 is incorporated and however Thomson fails to describe:
further comprising: controlling a speed at which the data is being processed, by controlling a number of shards in the plurality of streams.
However, ZIMMERMAN et al. (WO 2016138067 A1) discloses the above limitation at least by (paragraph [00209] describes the ability to filter and pass a trickle of certain types of events (e.g. a number of shards in the plurality of streams) based on pass-through policies related to frequency which implies controlling a speed at which the data is being processed)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to data retrieval and classification, security, ETL techniques to provide an organized, reliable and secure storage, as taught by ZIMMERMAN, see para. 0012.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Lee further in view of Feinberg et al. (US 20210184852 A1) and ZIMMERMAN et al. (WO 2016138067 A1).
As per claim 16, claim 1 is incorporated and however Thomson fails to describe:
wherein the collecting and aggregating of the data from the plurality of different sources comprises (1) pulling data from a first set of sources that permit data to be pulled at predetermined time intervals using a task scheduler, and (2) receiving data that is pushed from a second set of sources, such that the data from a plurality of pull requests and push requests are streamed into a centralized location, wherein the pushing of the data from the second set of sources is preceded by one or more notifications associated with the data, and (3) pulling data associated with a corresponding notification if said data does not arrive with the corresponding notification.
However, Feinberg discloses the above limitation: wherein the collecting and aggregating of the data from the plurality of different sources comprises (1) pulling data from a first set of sources that permit data to be pulled at predetermined time intervals using a task scheduler, and (2) receiving data that is pushed from a second set of sources, such that the data from a plurality of pull requests and push requests are streamed into a centralized location at least by (paragraph [0060] which describes both push or pull for data, where pulling is based on schedule, and the data is received at the token authority server (e.g. centralized location))
Furthermore ZIMMERMAN discloses the above limitation: wherein the pushing of the data from the second set of sources is preceded by one or more notifications associated with the data, and (3) pulling data associated with a corresponding notification if said data does not arrive with the corresponding notification, at least by (paragraph [00339] describes data being pushed based on an a particular event associated with certain types of data or activities (e.g. 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Feinberg, which further describes how tokens are managed to provide authentication between devices, and ZIMMERMAN, which describes various known data retrieval and classification, security, ETL techniques incorporated into cloud computing, into the teaching of Thomson which already describes the ability to retrieve data from different sources and store them in a cloud environment because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using well known techniques related to APIs and tokens to provide a more secure and reliable exchange with the different sources as taught by Feinberg, see para. [0006] ZIMMERMAN, see para. 0012.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                 2/24/2022